Citation Nr: 1719132	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disability.  


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

A May 2014 Board decision dismissed the Veteran's claim for entitlement to service connection for gastroesophageal reflex disease (GERD) and a low back disability, denied entitlement to a total disability rating based on unemployability (TDIU) and denied entitlement to service connection for cancer of the larynx and a cervical spine disorder.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a May 2016 memorandum decision, the Court found the Veteran had abandoned his appeal as to entitlement to TDIU, service connection for GERD and a low back disability.  As to the Veteran's appeal of the Board's denial of entitlement to service connection for cancer of the larynx and a cervical spine disability the Court set aside the Board's decision and remanded the matter to the Board for readjudication.

The Veteran submitted a January 2017 claim for convalescence for removal of his larynx.  The RO sent the Veteran a February 2017 letter indicating his claim for convalescence was intertwined with his claim for entitlement to service connection for cancer of the larynx, which was currently before the Board.  To the extent the claims are intertwined, the Board points out that the RO cannot adjudicate the convalescence claim until the Board decides the service connection claim.  The service connection claim is being decided herein.  The Board does not have jurisdiction to address the convalescence claim in the first instance.  The issues before the Board are as noted on the title page. 

In December 2016, a request was submitted by the Veteran to expedite his appeal due to severe illness, specifically, the Veteran submitted evidence that he had a laryngectomy in December 2016.  The Board interprets this request as a motion to advance on the docket, which the Board grants based upon severe illness.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is, at the very least, in relative equipoise as to whether the Veteran's cancer of the larynx is etiologically related to his active service, to include his in-service ionizing radiation exposure. 


CONCLUSION OF LAW

Service connection for cancer of the larynx is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 


Entitlement to an award of service connection for a disability that is claimed to have resulted from a veteran's in-service exposure to ionizing radiation may be established by three distinct means.  See Ramey v. Brown, 9 Vet.App. 40 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, under 38 U.S.C. § 1112(c), certain types of cancer are presumed to have occurred from exposure to ionizing radiation and are thus service connected.  Id.  Second, 38 C.F.R. § 3.311(b) provides a list of radiogenic diseases that will be service connected, provided that certain conditions specified in that regulation are met. Id. Finally, direct service connection may be established by demonstrating that the disease or malady was incurred during, or aggravated by, service. Id.; see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Cancer of the larynx is a "radiogenic disease" under § 3.311(b)(2)(xxiv) ("[a]ny other cancer"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b).

II.  Analysis 

The Veteran is seeking entitlement to service connection for cancer of the larynx, diagnosed in April 2009.  During his active service the Veteran served aboard the USS ORION.  The Veteran's service treatment records (STRs) include a DD 1141 that indicated the Veteran was exposed to radiation from July 26, 1977 to February 27, 1979 while aboard the USS ORION with an accumulated total lifetime dose of 1.136 rem. 

As a preliminary note the Board finds that the Veteran had exposure to ionizing radiation in service and that cancer of the larynx is considered a radiogenic disease.  Thus, the Veteran's case meets the requirements for consideration under the special development procedures for other radiogenic diseases, and such development was appropriately undertaken in this case.  38 C.F.R. § 3.311 (b). 

A radiation review memorandum from the Director of Radiation and Physical Exposures was provided in August 2010.  The Veteran was found to have been exposed to radiation during service as noted on his DD Form 1141.  The memorandum noted the Health Physics Society stated in its position statement that there was substantial and convincing scientific evidence of health risks following exposure at or above 5-10 rem, however, health effects are either too small to be observed or are nonexistent below 5-10 rem.  The memorandum concluded that because "the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is our opinion that it is unlikely that the Veteran's cancer of the larynx can be attributed to radiation exposure while in military service."

A memorandum from VA's Director of Compensation and Pension Service was also provided in August 2010.  The memorandum recounted the discussion in the memorandum from the Director of Radiation and Physical Exposures.  The Director of Compensation and Pension Service concluded "following our review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the [V]eteran's cancer of the larynx can be attributed to exposure to ionizing radiation during service."

The Board finds the August 2010 VA memorandums probative evidence which weigh against the Veteran's claim as the providers reviewed the Veteran's claims file and scientific evidence and provided a conclusion accompanied with a thorough rationale.  

In support of his claim, the Veteran provided medical opinions from several professionals.  Dr. R.B., a private physician, provided a report in August 2011. 
Dr. R.B. noted a diagnosis of squamous cell carcinoma of the left vocal cord in April 2009.  Dr. R.B. noted an Environmental Protection Agency (EPA) study which found the greater the exposure to radiation the more likely it is to cause health issues.  The EPA study noted no firm basis for setting a safe level of exposure for effects and that however small there is a connection between low level radiation exposure and health concerns to include cancer.  Dr. R.B. noted it is often difficult to pin point an etiology for cancer.  In conclusion, Dr. R.B. opined that it is "as likely as not, that the ionizing radiation exposure suffered while on active duty has contributed adversely to the condition of squamous cell carcinoma of the vocal cord.  Though it is impossible to know with complete certainty to what extent it is responsible it is also impossible to say that this risk factor did not at least play a role in that medical condition."

The Board previously denied the Veteran's claim for entitlement to service connection for cancer of the larynx.  The Board found Dr. R.B.'s opinion was not probative evidence which weighed in favor of the Veteran's claim.  In a May 2016 memorandum decision the Court vacated the Board's decision finding that the Board did not provide an adequate statement of reasons or bases for discounting Dr. R.B.'s opinion.  Specifically, the Court found the Board improperly discounted Dr. R.B.'s reliance on the EPA article, noting that it is acceptable for a medical professional to rely on a medical treatise when providing an opinion.  

Thus, in light of the May 2016 Court memorandum decision the Board finds Dr.R.B.'s opinion probative evidence which weighs in favor of the Veteran's claim.  Dr. R.B. reviewed the Veteran's claims file and provided a thorough rationale which was supported by a medical treatise.  Dr. R.B. noted that while he was unable to say conclusively that ionizing radiation exclusively caused the Veteran's cancer of the larynx he also found it impossible to say that the Veteran's radiation exposure did not contribute to his cancer of the larynx.  The Board notes ionizing radiation need not be the sole cause of his cancer of the larynx to warrant service connection but must be at least a contributing cause.

The Veteran also submitted two other positive nexus opinions.  The Veteran's private cancer doctor, Dr. R.M. provided a February 2010 letter.  Dr. R.M. noted the Veteran's history of tobacco and ionizing radiation exposure.  Dr. R.M. opined that it was "not possible to prove nor disprove that the radiation exposure had a direct or synergistic role in causing [the Veteran's] cancer of the larynx."  No further rationale was provided.  Dr. K.A. from the Orlando VA Medical Center (VAMC) had treated the Veteran for several years.  He provided a March 2010 letter in support of the Veteran's claim.  Dr. K.A. wrote that it was "as likely as not that cancer of his vocal cord is due to exposure of radiation in the military service." No rationale was provided with this opinion.

The Board finds the February 2010 and March 2010 nexus opinions not probative evidence which weighs in favor of the Veteran's claim.  Neither opinion contains a rationale and therefore they lack probative value.
  
Therefore, as the probative evidence, the August 2010 VA memorandums from the Director of Radiation and Physical Exposures and the Director of Compensation and Pension Services and the August 2011 private nexus opinion form Dr. R.B., are at least in equipoise that the Veteran's cancer of the larynx is etiologically related to his in-service radiation exposure, service connection is granted.


ORDER

Entitlement to service connection for cancer of the larynx is granted.  


REMAND

In a May 2016 memorandum decision the Court vacated the Board's decision denying entitlement to service connection for a neck disability finding that the April 2010 VA examination the Board relied on to be inadequate.  The Court noted the April 2010 examiner relied on inaccurate conclusions when providing an opinion, specifically that the Veteran was diagnosed with a neck strain during his active service and that his STRs contained only one notation of neck pain.  In fact, the Veteran's claims file contains multiple STRs noting complaints of and treatment for neck pain.  Moreover, the Veteran was diagnosed with a neck sprain rather than a neck strain during his active service.  Additionally, because the Veteran had a laryngectomy since his April 2010 VA examination a new VA examination should be obtained.  Therefore, a new VA examination with a nexus opinion must be obtained on remand. 

The Board notes the Veteran's April 2010 VA examination in connection with his claim for entitlement to service connection for a neck disability is not currently associated with his electronic claims file.  Additionally, the Veteran's claims file indicates he continues to receive VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore a copy of the Veteran's April 2010 VA cervical spine examination  and any outstanding VA treatment records must be obtained and associated with his claims file on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file a copy of his April 2010 VA examination in connection with his claim for entitlement to service connection for a cervical spine disorder.  

2.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

3.  After completion of steps 1 and 2 schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any cervical spine disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed cervical spine disability is etiologically related to the Veteran's active service.  

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's STRs to specifically include July 1975, December 1975, and November 1976 STRs noting multiple instances of complaints of and treatment for a neck sprain; and 

(ii)  The Veteran's lay statements indicating he injured his neck during his active service when timber fell on his head and neck, pushing him to the ground.  

4.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.  Additionally, adjudicate the Veteran's claim for entitlement to convalescence for his service-connected cancer of the larynx and return to the Board if in order.      

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


